Citation Nr: 0834270	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefits 
sought on appeal.   

In that rating decision the RO also denied claims for service 
connection for hypertension, squamous cell carcinoma, and for 
exposure to shipboard hazard and defense.  For all three, the 
veteran initiated an appeal to the Board by filing a notice 
of disagreement in March 2006; however, after the RO issued a 
statement of the case on these matters, the veteran did not 
perfect an appeal on any of these three.  Thus, these three 
claims are not before the Board on appeal.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether the current 
bilateral hearing loss is related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, and thereby specified new duties to 
notify and assist a veteran making a claim for benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The requirements under VCAA are not 
applicable where further assistance would not aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

In view of the Board's favorable decision in this appeal of 
granting service connection for bilateral hearing loss, 
further assistance is unnecessary to aid the veteran in 
substantiating this claim.

II.  Analysis

The veteran claims entitlement to service connection 
bilateral hearing loss.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In addition to the rules outlined above, there are additional 
considerations for addressing claims for entitlement to 
service connection for hearing loss.  For cases in which a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss.  On a whispered voice 
test, which generally was previously found in some service 
medical examination reports, a finding of 15/15 is considered 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992).
 
The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He attributes his claimed hearing 
loss to injury caused by noise exposure during his service.  
In part, he has attributed his claimed hearing loss to noise 
exposure in service while serving onboard ships involved in 
the Vietnam Era.  Review of service records show that the 
veteran served in the U.S. Navy, including service on the USS 
FECHTELER and the USS LONG BEACH over several different 
periods during the Vietnam Era.  He also received the Vietnam 
Service Medal, indicating he served within the Vietnam war 
zone in the contiguous waters in direct support of military 
operations during that war.  Also, the veteran's service 
onboard the USS FECHTELER and the USS LONG BEACH is reflected 
in service medical records.  

Service medical records include the report of a September 
1963 enlistment examination showing that on evaluation of the 
veteran's hearing, the pure tone hearing threshold levels 
were measured at 500, 1000, 2000, 3000, and 4000 hertz.  
Review of the measured findings, after converting the 
findings to International Standard Organization (ISO) units, 
indicate that the pure tone thresholds for each ear did not 
meet the requirements to be considered a disability under 38 
C.F.R. § 3.385. 

The service medical records show that the veteran was treated 
in April 1965 for an upper respiratory infection, which 
included earache, and a concluding impression of inflammation 
of Eustachian tubes.  Service medical records do not, 
however, include any record of treatment for complaints or 
findings of a hearing loss.  

The report of a July 1967 separation examination shows that 
the veteran's hearing was measured as 15/15, bilaterally, on 
spoken voice measurement.  A finding of 15/15 is considered 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1992).  Notably, however, even if measurement on spoken or 
whispered voice showed some extent of hearing loss, unless a 
hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA 
may not grant service connection for hearing loss.  

Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in 
Hensley, service connection may still be established if it is 
shown that a current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  So if a hearing loss 
as defined under 38 C.F.R. § 3.385 is shown after service, 
then VA may grant service connection for hearing loss if that 
disability is shown by medical evidence to be causally 
connected to service.  

After the veteran's period of active service, the medical 
evidence material to the veteran's claim includes private and 
VA medical records dated from the 1980s to 2005.  These 
documents include audiology evaluations showing that 
beginning in the 1980s, the recorded pure tone thresholds 
meet the requirements for the veteran's bilateral hearing to 
be considered a disability under 38 C.F.R. § 3.385 in each 
ear.  

The claims file contains private audiology evaluation reports 
dated from 1987 to 2005.  One of the early audiology 
evaluation reports dated apparently in 1987 contains a 
comment that the veteran had had gradual decrease in both 
ears over the past one to two years.  The audiologist noted 
that the veteran had past noise exposure in the Navy, from 
airplanes in the past, tractors, and diesel engines, and that 
the veteran now wears ear protection. 

These reports included audiometric findings of pure tone 
hearing threshold levels that are shown in graphic instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  

Nevertheless, a visual analysis of the graphic findings 
beginning in July 1988 appears to indicate that the pure tone 
thresholds for each ear would meet the requirements to be 
considered a disability under 38 C.F.R. § 3.385.  Review of 
these reports indicates in graphic form that the veteran's 
bilateral hearing loss worsened over time since the 1980s.  
The reports clearly include findings that would meet 
requirements to be considered a disability under 38 C.F.R. § 
3.385.

The report of a January 2006 VA examination shows that the 
veteran reported having had exposure to gunfire during his 
Vietnam service.  The examiner noted in this regard, that 
records showed that the veteran's noise exposure was 
associated with ships and planes.  

Audiological evaluation of the ears during the January 2006 
examination shows that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were 10, 5, 25, 45, 
and 65 dB on the right, and 5, 5, 15, 75, and 75 dB on the 
left.  Speech recognition scores using the Maryland CNC Test 
were 100 percent for the right ear and 98 percent for the 
left ear.  The diagnosis included mild (26-40 dB) 
sensorineural hearing loss of the right ear; and moderate 
(41-54 dB) sensorineural hearing loss of the left ear.  

After reviewing the claims file, the examiner commented that 
hearing was well within normal limits at induction to 
service, and that testing at discharge was normal on 
whispered voice testing.  The examiner noted this was not an 
adequate method for identifying changes due to noise 
exposure.  The examiner concluded with the following opinion: 
As the veteran was likely exposed to sounds in service of 
sufficient intensity to cause a change in hearing in a 
susceptible individual, and since no frequency-specific 
testing was accomplished on discharge, then it was "as 
likely as not that at least some portion of [the veteran's] 
current HL [hearing loss] is attributable to noise exposure 
on AD [active duty]."   

In summery, service medical records show no indication of a 
hearing loss; however, there is evidence that the veteran's 
service would have involved exposure to noise associated with 
his service onboard two ships involved in missions in the war 
zone around Vietnam during the Vietnam Era.  The veteran has 
attested credibly about his inservice exposure to noise while 
serving on the two ships cited above.  Further, as noted 
above there is a credible medical opinion on file indicating 
that the veteran was likely exposed to sounds in service of 
sufficient intensity to cause a change in hearing in a 
susceptible individual.

The medical evidence makes it clear that there is a present 
"hearing loss disability" as defined by the provisions of 38 
C.F.R. § 3.385.  Moreover, the January 2006 VA examiner 
opined that it was as likely as not that at least some 
portion of the veteran's current hearing loss is attributable 
to noise exposure during his active duty service.  There are 
no opinions to the contrary on file.

After careful review of the record, including the veteran's 
credible statements and the findings shown on private and VA 
audiological examinations, and giving the veteran the benefit 
of the doubt, the Board finds the evidence to be in 
equipoise.  Under such circumstances, with the resolution of 
all reasonable doubt in the veteran's favor, and without 
ascribing error to the action by the RO, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.  

ORDER

Service connection for bilateral hearing loss is granted.
 

REMAND

The veteran is appealing the denial of his claim for service 
connection for tinnitus.  In a January 2006 VA audiology 
examination, the examiner opined essentially that it was not 
as likely as not that veteran's tinnitus was related to 
service, and that the tinnitus was more likely due to an 
idiopathic (unknown) etiology.  

As determined above, the veteran's bilateral hearing loss is 
service connected-related to service-as it has been shown 
to be connected to exposure to noise in service.  The 
examiner cited above, however, found the tinnitus was not 
related to service itself.  Given that the veteran's 
bilateral hearing loss is now service-connected, however, and 
given the implicitly connected and intertwined nature of the 
two aural disabilities-both affect the perception of sound-
an new opinion as to whether the current tinnitus disorder is 
causally connected to service or the veteran's service-
connected bilateral hearing loss should be obtained.

The AMC should arrange for a medical opinion to assist in 
clarifying the etiology of the claimed tinnitus-specifically 
to obtain an opinion as to whether the tinnitus is either 
caused or aggravated by the service-connected bilateral 
hearing loss.  If deemed necessary this would include 
arranging a new VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA or private 
treatment records not on file pertaining 
to the veteran's tinnitus as well as 
hearing loss.

2.  Arrange for the claims folder to be 
reviewed by an otolaryngologist for a 
medical opinion as to the likely etiology 
of the veteran's tinnitus.  

After reviewing the available medical 
records the examiner should render 
comments specifically addressing the 
following question: If tinnitus is 
diagnosed, then based on an assessment of 
the entire record, is it at least as 
likely as not (a probability of 50 percent 
or greater) that such disorder is: 

(1) proximately due to, the result of, 
or increased by, the veteran's 
bilateral hearing loss; or 

(2) otherwise causally connected to the 
veteran's service to specifically 
include conceded exposure to noise 
associated with duties onboard ships in 
the war zone off Vietnam during that 
war.  If so, the examiner should 
comment on a conflicting opinion on 
this point contained in the January 
2006 VA examination report.

If the examiner determines that providing 
a requested opinion requires further 
physical examination of the veteran, 
arrange for that examination to be 
conducted.  And if so, the examiner should 
include in such examination all studies 
deemed appropriate in the medical opinion 
of the examiner; and all findings should 
be set forth in detail in the examination 
report.  

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner 
determines that it is not feasible to 
respond to any inquiry, the examiner 
should explain why it is not feasible to 
respond.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for tinnitus.  If the 
determination remains unfavorable to the 
appellant, he and any representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


